DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.         Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Oath/Declaration
3.         The receipt of Oath/Declaration is acknowledged.

Information Disclosure Statement
4.       The information disclosure statement (IDS) submitted on 12/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
            
Drawings
5.         The drawing(s) filed on 12/18/2020 are accepted by the Examiner.

Status of Claims
6.         Claims 1-15 are pending in this application. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.       The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

8.       This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Such claim limitation(s) is/are:
“a first storage portion” in claims 1, 2, 8, and 9;
“a second storage portion” in claims 2, 7, and 9;
“a third storage portion” in claims 5, and 10;
“a reader” in claims 6, and 11; 
“an image forming unit” in claims 6, and 11; 
 “a communication unit” in claim 11.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a)       Claim 1: “a first storage portion configured to store a first memory image related to the main memory after a process of starting-up an operating system by the processor is completed” corresponds to Fig. 1 ‘processor 11’ enabled ‘image areas ARC and ARD’.  “Thus, the image areas ARC and ARD are an example of a first storage portion that stores the first hibernation image as the first memory image. It can be said that the auxiliary storage unit 13 provided with the image areas ARC and ARD is an example of the first storage portion.” (Page 7, lines 18-20).

(c)       Claim 5: “a third storage portion configured to store a second memory image related to the main memory before a power supply of the control target apparatus is turned off” corresponds to Fig. 1 ‘processor 11’ enabled ‘image area ARF’.  “The image area ARF is an example of a third storage portion which stores the second hibernation image as the second memory image. It can be said that the auxiliary storage unit 13 provided with the image area ARF is an example of the third storage unit.” (Page 7, lines 20-23).   
(d)       Claim 6: “a reader” corresponds to Fig. 1 ‘processor 11’ enabled ‘reading unit 2’.  “The reading unit 2 reads an image formed on a medium, such as paper, and generates image data. As the reading unit 2, various well-known reading devices such as a flatbed scanner and an auto document feeder (ADF) scanner can be used alone or in combination.” (Page 2, lines 17-20).
(e)       Claim 6: “an image forming unit” corresponds to Fig. 1 ‘processor 11’ enabled ‘image forming unit 3’.  “The image forming unit 3 forms an image on a medium such as paper based on the image data generated by the reading unit 2, the image data received by the communication unit 5, or the image data generated by the control device 1. As the image forming unit 3, various well-known image forming devices such as a device that utilizes an electrophotographic method of printing or a device with that 
(e)       Claim 11: “a communication unit” corresponds to Fig. 1 ‘processor 11’ enabled ‘communication unit 5’.  “The communication unit 5 executes communication processing for communication via a communication network 200. The communication network 200 is, for example, a local area network (LAN). In this case, as the communication unit 5, various well-known communication devices for LAN can be used. However, as the communication network 200, various other networks such as the Internet, a virtual private network (VPN), a local area network (LAN), a public communication network, or a mobile communication network may be used. As the communication unit 5, a device adapted to the communication network 200 may be used.” (Page 3, lines 6-12).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
12.	Claims 1, 8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mimura (US 2018/0241945).

Regarding Claim 1:
Mimura discloses a control device (Fig. 1 ‘image capture apparatus 1’; [0026-0027]), comprising: 
a processor (Fig. 1 ‘CPU 103’) configured to execute a control process based on data stored in a main memory (“CPU 103 controls the various elements of the image capture apparatus 1 and implements the functions of the image capture apparatus 1 by loading programs (including an OS and application programs) stored in ROM 107, for example, into RAM 106, which is a primary storage device, and executing those programs.” [0029]); and 
(Fig. 1 non-volatile storage such as ‘HDD/SSD 123’) configured to store a first memory image (‘hibernation image data’) related to the main memory after a process of starting-up an operating system by the processor is completed (“The OS core section 204 stores the generated hibernation data 303 in the secondary storage device (the HDD/SSD 123) and turns the image capture apparatus 1 off.” [0055]; “In this state, when a startup instruction is issued in response to the power switch 300 being depressed or the like, the OS core section 204 reloads the hibernation data 303 stored in the HDD/SSD 123 when the startup sequence was processed in the RAM 106 (this will be described later). It is thus possible to return to the state in the RAM 106 that was present during the capture standby state without completely redoing the startup sequences for the applications and services, which makes it possible to shorten the startup time.” [0056]), 
the control device being configured to load the first memory image into the main memory in response to the operating system being started up (Fig. 6 Flowchart of Startup Process: “In S202, the boot loader reads out the hibernation data 303 from the HDD/SSD 123. In S203, the boot loader loads the actual data for restoration contained in the read-out hibernation data 303 into the RAM 106 in accordance with the restoration addresses associated therewith, and restores the contents of the RAM 106 to the state present when the hibernation data 303 was generated.” [0065-0066]).

Regarding Claim 8:
Mimura discloses an electric apparatus (Fig. 1 ‘image capture apparatus 1’; “The "electronic device" includes smartphones, personal computers, tablet terminals, game consoles, and the like in addition to image capture apparatuses”; [0026-0027]), comprising: 
a control device (Fig. 1 ‘CPU 103’); and 
a plurality of devices operating under the control of the control device (e.g. ‘operation unit 104’ with input devices such as touch panel, keys and buttons, ‘image sensor 100’, ‘display device 105’ [0028-0031]), the control device including: 
a processor (“The computer may comprise one or more processors (e.g., central processing unit (CPU), micro processing unit (MPU)) and may include a network of separate computers or separate processors to read out  configured to execute a control process based on data stored in a main memory (e.g. “CPU 103 controls the various elements of the image capture apparatus 1 and implements the functions of the image capture apparatus 1 by loading programs (including an OS and application programs) stored in ROM 107, for example, into RAM 106, which is a primary storage device, and executing those programs.” [0029]); and 
a first storage portion (Fig. 1 non-volatile storage such as ‘HDD/SSD 123’) configured to store a first memory image (‘hibernation image’) related to the main memory after a process of starting-up an operating system by the processor is completed (“The OS core section 204 stores the generated hibernation data 303 in the secondary storage device (the HDD/SSD 123) and turns the image capture apparatus 1 off.” [0055]; “In this state, when a startup instruction is issued in response to the power switch 300 being depressed or the like, the OS core section 204 reloads the hibernation data 303 stored in the HDD/SSD 123 when the startup sequence was processed in the RAM 106 (this will be described later). It is thus possible to return to the state in the RAM 106 that was present during the capture standby state without completely redoing the startup sequences for the applications and services, which makes it possible to shorten the startup time.” [0056]); 
the control device being configured to load the first memory image into the main memory in response to the operating system being started up (Fig. 6 Flowchart of Startup Process: “In S202, the boot loader reads out the hibernation data 303 from the HDD/SSD 123. In S203, the boot loader loads the actual data for restoration contained in the read-out hibernation data 303 into the RAM 106 in accordance with the restoration addresses associated therewith, and restores the contents of the RAM 106 to the state present when the hibernation data 303 was generated.” [0065-0066]).

Regarding Claim 12:
Mimura discloses a startup method (“an electronic device and a control method thereof, and particularly relates to techniques for speeding up startup” [0001]) for a control device (Fig. 1 ‘image capture apparatus 1’; [0026-0027]) that includes 
(Fig. 1 ‘CPU 103’)  which executes a control process based on data stored in a main memory (“CPU 103 controls the various elements of the image capture apparatus 1 and implements the functions of the image capture apparatus 1 by loading programs (including an OS and application programs) stored in ROM 107, for example, into RAM 106, which is a primary storage device, and executing those programs.” [0029]) and 
(b) a first storage portion (Fig. 1 non-volatile storage such as ‘HDD/SSD 123’) which stores a first memory image (‘hibernation image data’) related to the main memory after a process of starting-up an operating system by the processor is completed (“The OS core section 204 stores the generated hibernation data 303 in the secondary storage device (the HDD/SSD 123) and turns the image capture apparatus 1 off.” [0055]; “In this state, when a startup instruction is issued in response to the power switch 300 being depressed or the like, the OS core section 204 reloads the hibernation data 303 stored in the HDD/SSD 123 when the startup sequence was processed in the RAM 106 (this will be described later). It is thus possible to return to the state in the RAM 106 that was present during the capture standby state without completely redoing the startup sequences for the applications and services, which makes it possible to shorten the startup time.” [0056]), the startup method comprising: 
loading the first memory image into the main memory when the operating system is started up (“The OS core section 204 stores the generated hibernation data 303 in the secondary storage device (the HDD/SSD 123) and turns the image capture apparatus 1 off.” [0055]; “In this state, when a startup instruction is issued in response to the power switch 300 being depressed or the like, the OS core section 204 reloads the hibernation data 303 stored in the HDD/SSD 123 when the startup sequence was processed in the RAM 106 (this will be described later). It is thus possible to return to the state in the RAM 106 that was present during the capture standby state without completely redoing the startup sequences for the applications and services, which makes it possible to shorten the startup time.” [0056]); and 
starting, by the processor, execution of the operating system based on stored data within the main memory after the first memory image is loaded (Fig. 6 Flowchart of Startup Process: “In S202, the boot loader reads out the hibernation data 303 from the HDD/SSD 123. In S203, the boot loader loads the actual data for restoration contained in the read-out hibernation data 303 into the RAM 106 in .

Allowable Subject Matter
13.	Claims 2-7, 9-11, and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
14.	The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 2:
None of the prior art searched and of record neither anticipates nor suggests in the claimed combinations the control device of claim 1, further comprising: a second storage portion configured to store identification data, wherein: the first storage portion stores a plurality of first memory images each differing from one other; and the control device is configured to select one of the plurality of first memory images stored in the first storage portion based on the identification data, and load the selected first memory image into the main memory.

Regarding Claim 3:
None of the prior art searched and of record neither anticipates nor suggests in the claimed combinations the control device of claim 2, wherein the identification data is predetermined based on a model of a multifunction device associated with the control device.

Regarding Claim 4:
None of the prior art searched and of record neither anticipates nor suggests in the claimed combinations the control device of claim 3, wherein: the identification data identifies the multifunction device as either a first model or a second model; and at least one of (a) the second model includes a device that operates faster than a device of the first model or (b) the second model includes a device that is not present in the first model.

Regarding Claim 5:
None of the prior art searched and of record neither anticipates nor suggests in the claimed combinations the control device of claim 2, wherein the control device is incorporated in a control target apparatus including a plurality of devices, the control device further comprising: a third storage portion configured to store a second memory image related to the main memory before a power supply of the control target apparatus is turned off, wherein the control device is configured to load the second memory image into the main memory after the processor starts a process based on data that is stored within the main memory after the selected first memory image is loaded by the control device.

Regarding Claim 6:


Regarding Claim 7:
None of the prior art searched and of record neither anticipates nor suggests in the claimed combinations the control device of claim 1, further comprising: a second storage portion configured to store a second memory image related to the main memory before the control device is turned off, wherein the control device is configured to load the second memory image into the main memory after the processor starts a process based on data that is stored within the main memory after the first memory image is loaded by the control device.

Regarding Claim 9:
None of the prior art searched and of record neither anticipates nor suggests in the claimed combinations the electric apparatus of claim 8, further comprising: a second storage portion configured to store identification data which identifies a hardware configuration that affects the process of starting-up the operating system, wherein: the first storage portion stores a plurality of first memory images each differing from one other; and the control device is configured to select one of the plurality of first memory images stored in the first storage portion based on the identification data stored in the second storage portion, and load the selected first memory image into the main memory.

Regarding Claim 10:
None of the prior art searched and of record neither anticipates nor suggests in the claimed combinations the electric apparatus of claim 9, further comprising: a third storage portion configured to store a second memory image related to the main memory before the electric apparatus is turned off, wherein the control device is configured to load the second memory image into the main memory after the processor starts a process based on data that is stored within the main memory after the selected first memory image is loaded by the control device.

Regarding Claim 11:
None of the prior art searched and of record neither anticipates nor suggests in the claimed combinations the electric apparatus of claim 8, wherein the plurality of devices operating under the control of the control device include at least two of (a) a reader, (b) an image forming unit, (c) an operation panel, or (d) a communication unit.

Regarding Claim 13:
None of the prior art searched and of record neither anticipates nor suggests in the claimed combinations the startup method of claim 12, wherein the first storage portion stores a plurality of first memory images each differing from one another, the startup method further comprising: selecting one of the plurality of first memory images stored in the first storage portion; and loading the selected first memory image into the main memory when the operating system is started up.

Regarding Claim 14:
None of the prior art searched and of record neither anticipates nor suggests in the claimed combinations the startup method of claim 13, further comprising: selecting the one of the plurality of first memory images stored in the first storage portion based on identification data stored in a second storage portion of the control device, wherein the identification data identifies a hardware configuration of a device controlled by the control device.

Regarding Claim 15:
None of the prior art searched and of record neither anticipates nor suggests in the claimed combinations the startup method of claim 13, further comprising: accessing a second memory image related to the main memory that was previously stored prior to turning the control device off, and loading the second memory image into the main memory after starting execution of the operating system.

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Higashi (US 2013/0047019) discloses when a data processing apparatus according to this invention detects generation of an event to shift from the standby state to the suspended state, it saves the contents of a memory in the standby state in a non-
Higashi further discloses a hibernation operation to create a hibernation image.

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679. The examiner can normally be reached Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571.272.7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MCLEAN/           Primary Examiner, Art Unit 2677